Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 10, 2016

                                      No. 04-16-00465-CR

                                       Allison LOZANO,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR1746
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
       The trial court imposed sentence on June 16, 2016. Because appellant did not file a
motion for new trial, the notice of appeal was due to be filed on July 18, 2016. TEX. R. APP. P.
26.2(a)(1). Additionally, a motion for extension of time to file the notice of appeal was due on
August 3, 2016. TEX. R. APP. P. 26.3.

        Appellant did not file her notice of appeal until July 20, 2016. Because appellant did not
timely file a notice of appeal, it appears that we lack jurisdiction over this appeal.

        We, therefore, ORDER appellant to show cause on or before August 24, 2016 why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court